On the Court’s own motion, appeal, insofar as taken from that portion of the Appellate Division order that affirmed so much of Supreme Court’s order as denied petitioner’s motion to depose Executive Deputy Commissioner Weikart, dismissed, without costs, upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed so much of Supreme Court’s order as denied petitioner’s motion to depose Executive Deputy Commissioner Weikart, dismissed upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.